ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-S80, concluding that QUEEN E. PAYTON of BURLINGTON, who was admitted to the bar of this State in 2001, should be reprimanded for violating RPC 5.5(a)(2)(assisting a person who is not a member of the bar in the performance of activity that constitutes the unauthorized practice of law), RPC 8.4(a)(knowingly assisting another to violate the RPCs), RPC 8.4(d)(conduct prejudicial to the administration of justice), and *159Rule 1:20-20 (failure to file compliance affidavit), and good cause appearing;
It is ORDERED that QUEEN E. PAYTON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.